         Case 2:18-cv-00929-MCE-KJN Document 15 Filed 02/18/20 Page 1 of 1

                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF CALIFORNIA




                                                          JUDGMENT IN A CIVIL CASE

CAMERON ALLEN,

                                                      CASE NO: 2:18−CV−00929−MCE−KJN
                   v.

CREDIT COLLECTION SERVICES, INC.,




    Decision by the Court. This action came before the Court. The issues have been tried,
    heard or decided by the judge as follows:

    IT IS ORDERED AND ADJUDGED

       THAT JUDGMENT IS HEREBY ENTERED IN ACCORDANCE WITH THE
       COURT'S ORDER FILED ON 2/18/2020




                                                    Keith Holland
                                                    Clerk of Court


   ENTERED: February 18, 2020


                                    by: /s/ K. Zignago
                                                         Deputy Clerk
